          Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-2474
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 PROTECTIVE INSURANCE                                       :   SECTIONS 14(a) AND 20(a) OF THE
 CORPORATION, STEVEN J. BENSINGER,                          :   SECURITIES EXCHANGE ACT OF
 STUART D. BILTON, OTTO N. FRENZEL                          :   1934
 IV, STEPHEN J. GRAY, JEREMY D.                             :
 EDGECLIFFE-JOHNSON, LORIANN V.                             :   JURY TRIAL DEMANDED
 LOWERY-BIGGERS, DAVID W.                                   :
 MICHELSON, JOHN D. NICHOLS, JR.,                           :
 JAMES A. PORCARI III, NATHAN                               :
 SHAPIRO, and ROBERT SHAPIRO,

                   Defendants.
 --------------------------------------------------------


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Protective Insurance, Inc. (“Protective

Insurance or the “Company”) and the members Protective Insurance board of directors (the

“Board” or the “Individual Defendants” and collectively with the Company, the “Defendants”) for

their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), in connection with the proposed acquisition of Protective Insurance by Progressive

Corporation (“Progressive”) and its affiliates.
         Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 2 of 14




       2.      Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on April 10, 2020 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                 The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Carnation Merger Sub Inc. (“Merger Sub”), a wholly owned subsidiary of Progressive,

will merge with and into Protective Insurance with Protective Insurance continuing as the

surviving corporation (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”) each

Protective Insurance common share issued and outstanding will be converted into the right to

receive $23.30 in cash (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Protective Insurance stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Proxy Statement, in violation of Sections 14(a)

and 20(a) of the Exchange Act. Specifically, the Proxy Statement contains materially incomplete

and misleading information concerning the Company’s financial forecasts and financial analyses

conducted by the financial advisors of the Company, Piper Sandler & Co. (“Piper Sandler”) in

support of its fairness opinion, and relied upon by the Board in recommending the Company’s

stockholders vote in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.




                                                 2
         Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 3 of 14




        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Protective Insurance stockholders or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Defendants transact business in this District; the

Company’s financial and legal advisors are headquartered in this District, and the Company’s

stock trades on the NASDAQ Stock Exchange which is also headquartered in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Protective Insurance

common stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Steven J. Bensinger has served as a member of the Board

since 2018.




                                                   3
         Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 4 of 14




        11.   Individual Defendant Stuart D. Bilton has served as a member of the Board since

1987 and as Lead Director since June 2018.

        12.   Individual Defendant Otto N. Frenzel IV has served as a member of the Board since

2008.

        13.   Individual Defendant Stephen J. Gray has served as a member of the Board since

2019.

        14.   Individual Defendant Jeremy D. Edgecliffe-Johnson has served as a member of the

Board since 2019 and is the Company’s Chief Executive Officer.

        15.   Individual Defendant Loriann V. Lowery-Biggers has served as a member of the

Board since 2017.

        16.   Individual Defendant David W. Michelson has served as a member of the Board

since 2018.

        17.   Individual Defendant John D. Nichols, Jr. has served as a member of the Board

since 2017 and as Chairman of the Board since October 2018.

        18.   Individual Defendant James A. Porcari III has served as a member of the Board

since 2017.

        19.   Individual Defendant Nathan Shapiro has served as a member of the Board since

1979.

        20.   Individual Defendant Robert Shapiro has served as a member of the Board since

1997.

        21.   Defendant Protective Insurance is incorporated in Indiana and maintains its

principal offices at 111 Congressional Boulevard, Carmel, Indiana 46032. The Company’s




                                              4
         Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 5 of 14




common stock trades on the NASDAQ Stock Exchange under the symbol “PTVCA” for the

Company’s Class A common stock and “PTVCB” for the Company’s Class B common stock.

       22.      The defendants identified in paragraphs 10-20 are collectively referred to as the

“Individual Defendants” or the “Board.”

       23.      The defendants identified in paragraphs 10-21 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       24.      Protective Insurance, through its subsidiaries, engages in marketing and

underwriting of property and casualty insurance products. It offers commercial automobile

insurance products, such as commercial motor vehicle liability, physical damage, and general

liability insurance; workers compensation insurance; medical and indemnity insurance products;

non-trucking motor vehicle liability insurance; fidelity and surety bonds; and inland marine

insurance products consisting of cargo insurance, as well as workers’ compensation insurance for

the commercial automobile industry. The Company also provides various additional services, such

as risk surveys and analyses, safety program design and monitoring, government compliance

assistance, loss control, and cost studies; research, development, and consultation in connection

with new insurance programs that comprise the development of systems to assist customers in

monitoring their accident data; and claims handling services to clients with self-insurance

programs. Protective Insurance serves trucking and public transportation fleets, as well as

independent contractors in the trucking industry. It primarily operates in the United States, Puerto

Rico, Canada, and Bermuda. The Company was formerly known as Baldwin & Lyons, Inc. and

changed its name to Protective Insurance Corporation in August 2018. Protective Insurance was

founded in 1930 and is headquartered in Carmel, Indiana.


                                                 5
        Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 6 of 14




       25.    On February 16, 2021, Protective Insurance announced that they had entered into a

proposed transaction:


       MAYFIELD VILLAGE, Ohio and CARMEL, Ind., Feb. 16, 2021 (GLOBE
       NEWSWIRE) -- The Progressive Corporation (NYSE: PGR) and Protective
       Insurance Corporation (NASDAQ: PTVCA and PTVCB) today announced that
       they have entered into a definitive agreement under which Progressive has agreed
       to acquire all of the outstanding Class A and Class B common shares of Protective
       for $23.30 per share in cash, for a total transaction value of approximately $338
       million. The acquisition is expected to close prior to the end of the third quarter of
       2021, subject to customary closing conditions, including receipt of certain required
       regulatory approvals and approval of Protective’s Class A shareholders.
       Protective’s Board of Directors has unanimously approved the transaction, based
       on the unanimous recommendation of the Special Committee of the Board. Certain
       Protective shareholders owning approximately 35% of Protective’s outstanding
       Class A common stock that had previously entered into a contingent sale agreement
       terminated their obligations to close the transactions under that agreement and
       entered into a voting agreement with Protective and Progressive in support of the
       sale to Progressive.

       “As a leader in commercial auto insurance, we’re excited to expand our capabilities
       with the expertise Protective offers in larger fleet and affinity programs and by
       providing additional product lines for us to add to our portfolio,” says Commercial
       Lines President, Karen Bailo. “Our Commercial Lines business provides one of our
       greatest opportunities to expand our addressable market and grow. This move
       allows us to add products that will help us support larger fleets and brings expertise
       in workers’ compensation coverage for the transportation industry, which are new
       areas of business for us and can help us to meet the needs of our commercial
       customers. We look forward to working with the employees of Protective and
       appreciate the knowledge they bring.”

       “The Special Committee of the Board has been focused on what is in the best
       interest of Protective and its stakeholders and we are pleased to achieve that
       objective,” said John D. Nichols, Jr., Chair of the Special Committee of Protective’s
       Board. “This transaction aligns well with the direction of Protective, provides
       stability and opportunity for growth and will deliver a significant, immediate cash
       premium to Protective’s shareholders—all of which the Special Committee and the
       Board believe creates the ideal outcome for Protective. The Board would also like
       to recognize the Shapiro family for its over 40-year stewardship of Protective.”

       “We are excited to announce this agreement with Progressive, which is a milestone
       in Protective’s history,” said Jeremy Johnson, Protective’s Chief Executive Officer.
       “With Progressive’s scale and resources, we expect to deliver greater value to our
       policyholders, while continuing to provide the exceptional service they have come



                                                 6
         Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 7 of 14




       to expect from us. Progressive shares our commitment to excellence in serving
       customers, and we are confident they are the ideal owner for Protective. Together,
       we will be able to deliver innovative offerings and superior customer service to
       even more customers across the country.”

       Mr. Johnson continued, “This transaction is truly a testament to the hard work and
       dedication of our talented team. By combining with Progressive, we expect
       Protective and its employees will have greater opportunities to grow as part of a
       larger and more diversified organization.”

       Transaction Details

       Upon the completion of the transaction, Protective shareholders will receive $23.30
       per share in cash from Progressive. Progressive will fund the purchase through
       liquid investments on hand. The per share price represents a 49.1% premium and
       63.2% premium, respectively, to Protective’s unaffected 30-day volume-weighted
       average Class A and Class B share prices as measured on February 12, 2021.

       Progressive plans to maintain Protective’s offices in Carmel, Indiana and retain
       Protective’s employees.

       Baker & Hostetler LLP is serving as legal advisor to Progressive. Piper Sandler &
       Co. is serving as financial advisor to Protective and Skadden, Arps, Slate, Meagher
       & Flom LLP is serving as legal advisor to Protective.

                                               ***

       26.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Protective Insurance’s stockholders are provided with the material information that

has been omitted from the Proxy Statement, so that they can meaningfully assess whether or not

the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       27.     On March 15, 2021, Protective Insurance filed the Proxy Statement with the SEC

in connection with the Proposed Transaction.         The Proxy Statement was furnished to the

Company’s stockholders and solicits the stockholders to vote in favor of the Proposed Transaction.

The Individual Defendants were obligated to carefully review the Proxy Statement before it was

filed with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain



                                                 7
         Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 8 of 14




any material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Protective Insurance Financial
Projections

       28.     The Proxy Statement fails to provide material information concerning financial

projections by Protective Insurance management and relied upon by Piper Sandler in its analysis.

The Proxy Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Proxy Statement indicates that in connection with the

rendering of its fairness opinion, that the Company prepared certain non-public financial forecasts

(the “Company Projections”) and provided them to the Board and the financial advisors with

forming a view about the stand-alone valuation of the Company. Accordingly, the Proxy Statement

should have, but fails to provide, certain information in the projections that Protective Insurance

management provided to the Board and the financial advisors. Courts have uniformly stated that

“projections … are probably among the most highly-prized disclosures by investors. Investors can

come up with their own estimates of discount rates or [] market multiples. What they cannot hope

to do is replicate management’s inside view of the company’s prospects.” In re Netsmart Techs.,

Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       29.     For the Company Projections, the Proxy Statement fails to disclose (i) the

Company’s book values per share for fiscal years ending 2021 to 2024; and (ii) the Company’s

operating earnings per share for fiscal years ending 2021 to 2024. This information is material as

it was used in the financial analyses conducted by Piper Sandler.

Omissions and/or Material Misrepresentations Concerning Piper Sandler’s Financial Analysis



                                                8
           Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 9 of 14




       30.     With respect to Piper Sandler’s Comparable Company Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for Protective Insurance and the

companies observed by Piper Sandler in the analysis.

       31.     With respect to Piper Sandler’s Net Present Value Analysis for the Company, the

Proxy Statement fails to disclose: (i) the projected terminal values for the Company; (ii) the inputs

and assumptions underlying the use of exit multiple ranges of 0.60x-1.00x price to December 31,

2024 book value per share and 8.0x-12.0x price to 2024 operating earnings per share; (iii) the

inputs and assumptions underlying the range of discount rates ranging from 10.0% to 12.0%, (iv)

book value and operating earnings per share as provided by the Company’s management to Piper

Sandler.

       32.     With respect to Piper Sandler’s Analysis of M&A Transactions Involving Publicly

Traded P&C Insurance Companies, the Proxy Statement fails to disclose the individual multiples

and metrics for the transactions observed by Piper Sandler in the analysis.

       33.     With respect to the Information about Piper Sandler section of the Proxy Statement,

it fails to disclose whether Piper Sandler was retained by Progressive in the two years preceding

the delivery of its fairness opinion to the Company, and the fees, if any, it received by Progressive

for any engagement for financial or investment banking services provided.

       34.     In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.



                                                 9
          Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 10 of 14




                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          37.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Piper Sandler and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

          38.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.



                                                  10
          Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 11 of 14




          39.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

          40.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   The Individual Defendants acted as controlling persons of Protective Insurance

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

positions as directors of Protective Insurance, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Proxy Statement filed with the SEC, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of Protective Insurance,



                                                 11
        Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 12 of 14




including the content and dissemination of the various statements that Plaintiff contends are

materially incomplete and misleading.

       43.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       44.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Protective Insurance, and, therefore, is presumed to

have had the power to control or influence the particular transactions giving rise to the Exchange

Act violations alleged herein, and exercised the same. The omitted information identified above

was reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed Transaction.

The Individual Defendants were thus directly involved in the making of the Proxy Statement.

       45.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       46.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       47.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these




                                                 12
          Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 13 of 14




defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          48.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




                                                  13
      Case 1:21-cv-02474-GHW Document 1 Filed 03/22/21 Page 14 of 14




Dated: March 22, 2021                 MELWANI & CHAN LLP

                                 By: /s Gloria Kui Melwani
                                     Gloria Kui Melwani (GM5661)
                                     1180 Avenue of the Americas, 8th Fl.
                                     New York, NY 10036
                                     Telephone: (212) 382-4620
                                     Email: gloria@melwanichan.com

                                      Attorneys for Plaintiff




                                    14
